Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
With respect to claims 1-20, Examiner agrees with Applicant’s argument based on the amendment filed on 04/26/2021 such that the reference fails to teach receiving IoT data transmitted from an IoT device, determining that segmentation is to be applied to the IoT data, providing a table that records the segment independently of the IoT data, the table being stored in a database system and function as an index to reference at least a portion of the IoT data stored in the data store separate from the database system, the table recording a state of the segment as open to indicate that creation of the segment in in-process, determining a segment end for the segment, update the state of the segment to completed to indicate that the segment has been created, and selectively deleting the segment from the table based on a duration of the segment and minimum duration of the segment configuration. Therefore, the previous office are withdrawn. The claims 1-20 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                         May 22, 2021